Madsen, J.
(dissenting) — In general, a possessor of land does not have a duty to protect a tenant from dangerous conditions that are “known or obvious.” An exception to this rule exists where the possessor should anticipate the harm despite the knowledge and dangerousness of the condition. Although the majority recites these relevant principles, it never applies them. Instead, it announces, and then applies, an exceedingly broad rule of liability. The majority’s unfortunate failure to follow settled tort principles effectively eliminates the general rule that known or obvious *864dangers do not give rise to liability. Despite protestations to the contrary, the result of the majority’s decision is that the possessor of land becomes the guarantor of the tenant’s safety.
I would apply the settled tort principles to which this court has previously adhered. There is no evidence in this case that the landlord, Graoch Associates Limited Partnership # 11, had any reason to anticipate that to a reasonable person in Mr. Tibor Mucsi’s position the advantages of using the side door outweighed the apparent risk posed by the known or obvious dangerous snow-covered walkway. Therefore, under heretofore-settled law, Graoch owed no duty to clear off the walkway leading off the side door.
Analysis
This court held in Tincani v. Inland Empire Zoological Society, 124 Wn.2d 121, 139, 875 P.2d 621 (1994) that Restatement (Second) of Torts § 343A(1) (1965) “is the appropriate standard for duties to invitees for known or obvious dangers.” Section 343A(1) states: “A possessor of land is not liable to .. . invitees for physical harm caused to them by any activity or condition on the land whose danger is known or obvious to them, unless the possessor should anticipate the harm despite such knowledge or obviousness.” This section states both the general rule that a possessor of land owes no duty to protect invitees from known or obvious conditions, and the exception defining when a duty arises despite the known or obvious nature of the condition.
Here, the condition on the land causing harm was the snow covered walkway. The danger was both known and obvious. The uncleared snow was visible through the glass door through which Mr. Mucsi exited the community center at his apartment complex. That snow may be slippery is obvious, and indeed Mr. Mucsi testified that he knew this.
The exception to the general rule, that a possessor “should anticipate the harm despite such knowledge or *865obviousness,” Restatement (Second) of Torts § 343A(1), applies in “limited circumstances.” Tincani, 124 Wn.2d at 139. The Restatement describes the limited circumstances under which a possessor has reason to expect harm. These include where the invitee’s attention may be distracted so that the invitee does not discover what is obvious, or where the invitee will forget what he or she has discovered or failed to protect against it, and where “the invitee will proceed to encounter the known or obvious danger because to a reasonable [person] in [that] position the advantages of doing so would outweigh the apparent risk” Restatement (Second) of Torts § 343A cmt. f (1965) (emphasis added).
The question whether a duty existed in this case depends upon whether there was sufficient evidence of “foreseeable, reasonable advantages from encountering the danger.” Tincani, 124 Wn.2d at 140; see Degel v. Majestic Mobile Manor, Inc., 129 Wn.2d 43, 50, 914 P.2d 728 (1996) (a duty to use reasonable care exists to protect tenants from unreasonable risks which are not known or obvious, and “[a]n additional duty would exist if the landlord should have anticipated the harm despite the tenant’s knowledge of the danger or despite the obvious nature of the danger” (emphasis added)). The threshold question of whether a duty is owed is a question of law for the courts, Pedroza v. Bryant, 101 Wn.2d 226, 228, 677 P.2d 166 (1984), though factual determinations may be necessary to resolving the question. The duty issue in this case necessarily requires assessment of the facts relative to whether Graoch had reason to anticipate the harm because to a reasonable person the advantages of going out the side door would outweigh the apparent risk of slipping in the snow.2
There is no evidence in the record of any advantage to Mr. Mucsi of using the side door to exit the community center that would outweigh the risk of slipping and falling. The *866only evidence concerning why he used that exit is that he had routinely done so before, and that he saw footprints and door-swept snow indicating someone else had used it after the snowfall. While the side entrance opened onto plainly visible, uncleared snow, the main entrance to the community center opened onto cleared walkways, as Mucsi knew because he entered through that door. There is simply nothing in the record giving rise to an inference that there was some advantage to exiting through the side door that outweighed the risk of harm.
This case thus stands in stark contrast to Maynard v. Sisters of Providence, 72 Wn. App. 878, 866 P.2d 1272 (1994), where the court addressed the exception to the known or obvious danger doctrine. The defendant hospital had cleared parking lots for staff and doctors, but had not for visitors. Plaintiff was injured when, after he could not get his car to move, he started back to the hospital for sand (and tried to help another stranded driver on the way). The court concluded that the hospital should have reasonably anticipated that its visitors would want to go home, and noted that the visitor’s options were limited to abandoning his car and walking, calling a taxi, or remaining at the hospital until conditions changed. Maynard, 72 Wn. App. at 884. The court concluded: “Under these circumstances, a reasonable person might well confront the risk of traversing the parking lot to obtain sand” for traction. Id.
Here, the landlord would certainly anticipate that tenants who entered the community center would leave, but would not have reason to anticipate that they would leave through a side door onto an uncleared walk when the main door opened onto a cleared walk. Unlike the plaintiff in Maynard, Mucsi had an easy, readily available option to avoid encountering the risk.
There is no evidence justifying the majority in holding that a duty of care was owed to Mr. Mucsi given the known and obvious danger.
Instead of following and applying the familiar principles discussed here, the majority instead focuses on the *867foreseeability that tenants would use the side door to exit and the availability of time and resources to clear the walkways to eliminate the danger. Whether tenants had used the side exit before is not relevant to whether a reasonable person would think the advantages of using the side exit outweighed the risk of harm presented by the snowy walkway. Put another way, the foreseeability of use of the door by the tenants in general is not the right inquiry — the right inquiry involves the “foreseeable, reasonable advantages from encountering the danger.” Tincani, 124 Wn.2d at 140. As to the availability of time and resources to clear the walkway, that is completely irrelevant if there were no duty to clear the walkway in the first place.
The majority replaces the tort principles adopted and recognized in Tincani and Degel with a new and unprecedented rule of tort law where known or obvious dangers are involved. The majority concludes that if the landlord has actual or constructive notice or foreseeability of the hazardous condition, and there is a reasonable time to alleviate the situation, then the fact that a tenant has knowledge of the condition does not relieve the landowner of the duty to keep common areas reasonably safe from hazards likely to cause injury. Majority at 863. The majority improbably cites Iwai v. State, 129 Wn.2d 84, 94, 915 P.2d 1089 (1996), for this rule.
Iwai says no such thing. It instead states and follows the same rules that are stated in Tincani and Degel and applied in this dissent. The court in Iwai quoted section 343A of the Restatement, “Known or Obvious Dangers,” cited both Tincani and Degel, and then observed that while “Mrs. Iwai may have known about the ice in the parking lot. . . if [the possessor of land] ‘c[ould] and should [have] anticipate [d] that the dangerous condition w[ould] cause physical harm to the invitee notwithstanding its known or obvious danger,’ then section 343A may impose liability” Iwai, 129 Wn.2d at 94 (emphasis added) (alterations in original) (quoting Restatement (Second) of Torts § 343A cmt. f (1965)). The court *868continued its analysis by noting that “such anticipation may be found ‘where the possessor has reason to expect that the invitee will proceed to encounter the known or obvious danger because to a reasonable [person] in [that] position the advantages of doing so would outweigh the apparent risk.’ ” Id. (alterations in original) (quoting Restatement (Second) of Torts § 343A cmt. f (1965)). Thus, the analysis in Iwai is completely consistent with Tincará and Degel and with the general rule and exceptions laid out in Restatement (Second) of Torts § 343A. In its conclusion, the majority misstates, and departs from, that analysis.
The majority has announced an exceedingly broad rule of liability, disregarding the known or obvious danger doctrine, and has made the landlord the guarantor of a tenant’s safety.
In the end, the majority’s opinion removes the bar to liability that the known or obvious danger doctrine generally poses. While there is an exception to the general rule, the majority does not engage in a proper analysis to determine whether it applies here. In fact, the exception does not apply. Mr. Mucsi was well able to, and did, see the snowy, uncleared walkway. He knew that the front walkway had been cleared. He knew that snow is sometimes slippery. He knew, and a reasonable person in his position would have known, of the danger, and there is no question that it was obvious. Neither Mr. Mucsi nor other witnesses offered any evidence that would provide a reason for the landlord to have anticipated that to a reasonable person in Mr. Mucsi’s position there were advantages to going out the side door which outweighed the risk of harm.
I would hold that Graoch had no duty to clear the snow from the walkway leading off the side door, and therefore would affirm the Court of Appeals.
Sanders, J., concurs with Madsen, J.

 The trial court granted Graoch’s motion for judgment as a matter of law. See CR 50(a)(1). Such a motion should be granted only if there is no evidence or reasonable inferences from the evidence that would sustain a verdict in favor of the moving party. Havens v. C&D Plastics, Inc., 124 Wn.2d 158, 180, 876 P.2d 435 (1994).